UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          )
ANDREA DAVIS,                             )
                                          )
            Plaintiff,                    )
                                          )
      v.                                  )                   Civil Action No. 08-1764 (PLF)
                                          )
GRANT PARK NURSING HOME LP, d/b/a         )
GRANT PARK CARE CENTER, et al.,           )
                                          )
            Defendants.                   )
__________________________________________)


                                              ORDER

                For the reasons stated in the Opinion issued this same day, it is hereby

                ORDERED that Count III of Ms. Davis’ amended complaint is DISMISSED as to

all of the defendants; it is

                FURTHER ORDERED that Grant Park’s and DCMI’s Motion to Dismiss Count

II of the Amended Complaint [14] is GRANTED. Count II is DISMISSED as to all of the

defendants; it is

                FURTHER ORDERED that the motions to dismiss the amended complaint by

Centennial Corporation [19], Coastal [16], and Shoreline LLC [18] are GRANTED. Count I is

DISMISSED without prejudice as to Centennial Corporation, Coastal and Shoreline LLC; it is

                FURTHER ORDERED that Centennial LLC’s Motion to Dismiss the Amended

Complaint for Lack of Personal Jurisdiction [20] is DENIED without prejudice. Centennial LLC

may renew this motion after Ms. Davis obtains jurisdictional discovery; it is
                FURTHER ORDERED that Centennial LLC’s Motion to Strike Exhibits from

Plaintiff’s Opposition to Centennial LLC’s Motion to Dismiss [37] is DENIED as moot; it is

                FURTHER ORDERED that Plaintiff’s Second Rule 56(f) Motion [28] is

GRANTED. Ms. Davis shall be permitted to obtain limited discovery with respect to DCMI’s

control or authority over Grant Park Care Center; it is

                FURTHER ORDERED that DCMI’s Motion for Summary Judgment [21] is

DENIED without prejudice. DCMI may renew this motion after Ms. Davis obtains limited

discovery pursuant to Rule 56(f) of the Federal Rules of Civil Procedure; it is

                FURTHER ORDERED that the motions to strike the proposed order and

declaration attached to plaintiff’s Second Rule 56(f) Motion filed by Centennial Corporation

[35], Coastal [36], and Shoreline LLC [34] are DENIED; it is

                FURTHER ORDERED that Shoreline Corporation’s Motion to Dismiss the

Amended Complaint [17] is GRANTED as against it. Shoreline Corporation is DISMISSED

from this case; it is

                FURTHER ORDERED that Plaintiff’s Motion to Compel Production of the Chart

of Joseph Madigan from Grant Park [43] is DENIED; and it is

                FURTHER ORDERED that on or before August 31, 2009, the parties shall meet,

confer and file a joint report. In that joint report, the parties shall propose a schedule (1) for the

limited discovery authorized by this Opinion, and (2) any supplemental briefing to follow. In

addition, the parties’ joint report shall inform the Court whether the parties would prefer to

engage in settlement discussions at this time (that is, before undertaking any discovery and

supplemental briefing). If so, the parties shall also inform the Court whether they would prefer


                                                   2
settlement assistance from a magistrate judge or from the Court’s Alternative Dispute Resolution

program, or if they would prefer to pursue settlement discussions privately.

               SO ORDERED.


                                             /s/________________________
                                             PAUL L. FRIEDMAN
                                             United States District Judge

DATE: August 5, 2009




                                                3